Citation Nr: 1036109	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.

2.  Entitlement to a higher initial evaluation for bilateral 
hearing loss, currently assigned a 30 percent evaluation.

3.  Entitlement to service connection for bilateral ear fungus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of October 
2006.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Symptoms of PTSD result in no more than occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms.

2.  Bilateral hearing loss is manifested by hearing loss 
corresponding to auditory acuity level VII in the right ear and 
level VI in the left ear, and his functional hearing is 
acceptable.

3.  The schedular criteria are adequate.

4.  No residuals of an in-service infection of both ears have 
been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2009).   

2.  The criteria for an evaluation in excess of 30 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2009).

3.  Residuals of an in-service ear fungus were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated 
in March 2006, prior to the adjudication of the claim, the RO 
advised the claimant of the information necessary to substantiate 
the claims for service connection, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). He was told 
that the evidence must show a relationship between his current 
disabilities and an injury, disease or event in military service.  
He was advised of various types of evidence that could 
substantiate his service connection claims.  In correspondence 
dated in March 2007, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Subsequent to this notification letter, his 
claim was readjudicated in an April 2008 statement of the case, 
thus curing the timing defect of this part of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In an initial rating issue, the Federal Circuit Court has held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 
419 (2006).  Nevertheless, in a letter dated in October 2008, the 
Veteran was informed of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, or statements of personal 
observations from other individuals.  He was informed that a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment.  This notice was in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice 
requirements mandated by that decision were found to be beyond 
the scope of notice required by the VCAA in a Federal Circuit 
Court decision which vacated that decision.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the 
Federal Circuit Court held that that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life."  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's service 
treatment records have been obtained.  All identified VA records, 
including Veteran Center records, necessary to make the 
determination reached in this decision have been obtained.  
Concerning the higher rating claims, VA examinations were 
provided in June 2006, March 2009, and April 2009, were based on 
relevant history and records review, and described the 
disabilities in sufficient detail for the Board to make an 
informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  There is no evidence indicating that there has been a 
material change in the service-connected disorder since the last 
evaluations.  38 C.F.R. § 3.327(a).  As to the service connection 
issue, a VA nexus opinion is not warranted because, as discussed 
below, there is no indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with the 
veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Higher Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. 
§ 4.2.  

A.  Higher Rating for PTSD

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According to 
the general rating formula, a mental condition which has been 
formally diagnosed, but is without symptoms severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication is evaluated noncompensably 
disabling.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication, 
warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9411.

A mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Also of relevance in evaluating psychiatric disabilities is the 
Global Assessment of Functioning (GAF) scale, which reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness. See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).

Nevertheless, an examiner's classification of the level of 
psychiatric impairment, by words or by a score, is to be 
considered but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.  Rather, the Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting 
for evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Board may favor the opinion of one 
competent medical expert over that of another, if an adequate 
statement of reasons or bases is furnished.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

VA medical records dated from 2000 to 2009 show that the Veteran 
underwent his initial psychiatric assessment in April 2006.  He 
said he had nightmares and described stressful events which had 
occurred during his World War II service in the south Pacific.  
The examiner concluded that the Veteran had previously 
unrecognized PTSD from World War II incidents, now with 
existential issues looming because of serious lung disorders and 
symbolic association to military trauma, including suffocation 
during claustrophobia-inducing situations.  The Veteran's intense 
nightmares were his primary PTSD symptoms but he also had mood 
swings, avoidance, emotional blunting, exaggerated startle 
response, some flashbacks, intrusive thoughts and occasional 
triggering.  He was diagnosed as having PTSD, with a GAF score of 
about 57.  The doctor recommended medication.  

A follow-up session the following month noted PTSD, 
moderate/severe, nightmares significantly affecting ability to 
function and quality of like.  His GAF remained at 57.  He was 
started on medication on medication for nightmares.  In June 
2006, it was noted that he had intrusive thoughts about the war, 
avoided memories and anything to do with the military.  He had 
flashbacks at times, and startled easily.  His GAF was noted to 
be 60.  

Follow-up records show that the Veteran's GAF improved, ranging 
from 60 to 67 during the period from September 2006 to September 
2007.  From February 2008 to September 2008, his GAF was 70.  
Throughout the period from September 2007 to September 2008, he 
was noted to be oriented to all spheres with a euthymic affect, 
normal range, and congruent mood.  He denied hallucinations, 
delusions, or paranoia, and associations were organized, 
coherent, sequential to questions asked, linear, and goal 
directed.  He was generally described as well stabilized on his 
current medications; differences were attributed to the Veteran's 
frequency of nightmares.  

In March 2009, he underwent a VA psychiatric examination.  He was 
taking psychotropic medication.  He had recently finished 
building an airplane, but was depressed because he could not fly 
the airplane, due to his physical health problems.  He felt that 
he was a recluse, but was married and lived with his wife, and 
had some good friends that came over to visit, and he and his 
wife got together with other relatives a few times a month.  
Speech, thought process, and thought content were unremarkable.  
His affect was normal, but his mood was noted to be anxious and 
dysphoric.  He had difficulty with sleep.  He did not have any 
panic attacks, and his memory was normal.  He did have recurrent 
and intrusive distressing recollections of traumatic events, as 
well as recurrent distressing dreams of the events.  He attempted 
to avoid stimuli associated with the trauma, and had a feeling of 
detachment or estrangement from others.  He also had an 
exaggerated startle response.  His symptoms occurred weekly.  He 
did not have any flashbacks, and stated that he no longer had 
intrusive distressing thoughts, but avoided triggers.  The 
diagnosis was PTSD, with a GAF of 62.  It was noted that he 
continued with mild symptoms of PTSD even while on 2 psychotropic 
medications.  

According to a summary of the Veteran's individual and group 
sessions at a Vet Center, dated in May 2010, mental status 
examination findings were normal except that his affect and mood 
were incongruent in that he presented with a normal range of 
affect and a depressed mood.  He reported that he lacked the 
motivation to do things during the day.  His adaptive level of 
functioning was good.  He was diagnosed as having PTSD, with a 
current GAF of 60 to 70.  

These records show that the Veteran has not exhibited any of the 
listed criteria for a 50 percent rating.  However, the criteria 
set forth in the rating formula for mental disorders do not 
constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  According to the evidence of 
record, the Veteran's primary symptoms are nightmares, 
exaggerated startle response, avoidance of reminders of the 
traumatic event, but with intrusive recollections when he cannot 
avoid triggers, and an occasionally depressed mood.  He has a 
subjective sense of detachment or estrangement, and feels he is a 
recluse, although he does describe a number of significant social 
contacts.  He has improved with treatment, although he remains 
symptomatic.  The severity of his symptoms has resulted in a 
level of functioning quantified by GAF scores ranging from 57 to 
70, reflecting mild to moderate impairment.  These findings are 
commensurate with a 30 percent rating, which contemplates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.  

The Board finds that the Veteran's statements are entirely 
credible, and the evidence shows that he is dealing courageously 
and resourcefully with his PTSD symptoms as well as his multiple 
medical problems.  His symptoms, however, have not exceeded the 
criteria for a 30 percent rating for any definable period of time 
since January 2006.  Referral for extraschedular consideration is 
not appropriate, because the schedular criteria are explicitly 
based on social and industrial impairment resulting from symptoms 
which, if not listed, are comparable in the type and degree of 
the symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan, supra.  Therefore, the rating criteria are 
adequate, and explicitly take into consideration the degree of 
interference with employment, while hospitalization has not been 
shown; thus, extraschedular consideration is not warranted.  See 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the claim, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Bilateral hearing loss 

Organic impairment of hearing acuity is rated by using 
audiological test results, obtained by a state-licensed 
audiologist, and the basic rating method involves using both the 
results of controlled speech discrimination tests (Maryland CNC) 
and the average decibel threshold level as measured by pure tone 
audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing 
aids.  Id.  The rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I through numeric level 
XI.  38 C.F.R. § 4.85. 

On a VA authorized audiological evaluation in July 2006, the 
Veteran reported difficulty listening to soft or high-pitched 
voices, and to conversations while in the presence of background 
noise or crowds.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
65
75
85
68.75
LEFT
60
65
75
85
72.5

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 68 percent in the left ear.  The 
examiner described his word recognition ability as fair, and said 
that he had a bilateral mild sloping to severe sensorineural 
hearing loss.  

On a VA authorized audiological evaluation in March 2009, the 
Veteran reported difficulty in hearing female voices, telephone 
conversations, TV dialogue, distance-listening, and in the 
presence of background noise.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
65
75
61.25
LEFT
55
65
70
80
67.25

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 68 percent in the left ear.  The 
diagnosis was mild sloping to severe sloping sensorineural 
hearing loss bilaterally.  

Because of the indication of improvement over the findings in 
July 2006, another VA audiology examination was scheduled in 
April 2009.  On a VA authorized audiological evaluation at that 
time, the Veteran reported difficulty hearing in the presence of 
background noise.  He found it harder to understand female voices 
than male.  Telephone communication and TV listening were 
difficult.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
70
80
63.75
LEFT
55
60
75
70
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
Veteran's responses were noted to be consistent and reliable.  
The examiner noted that the he had a mild to severe sensorineural 
hearing loss, with a pattern consistent with noise exposure.  The 
examiner commented that a variance of 5 to 10 decibels was not 
unusual, and did not necessarily indicate an organic improvement 
in hearing sensitivity.  He concluded that such a variance was 
observed in comparison to the 2006 audiogram.  

The assignment of a disability rating for hearing impairment is 
"derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1993).  Applying the findings of the above examinations to Table 
VI results in numeric designations of VII or IV in the right ear 
and VI or III in the left ear.  Taking the most severe 
designations of VII and VI obtained on the July 2006 examination, 
these results applied to Table VII warrant a 30 percent rating.  
38 C.F.R. § 4.85, Code 6100.  Applying the findings obtained in 
March and April 2009 would result in a 20 percent rating or a 10 
percent rating, respectively, but because the examiner indicated 
that these were normal variants, not necessarily reflective of 
improved hearing, and in view of the Veteran's overall 
demonstrated cooperativeness and credibility, the 30 percent 
rating is warranted, but the findings do not more closely 
approximate the criteria for a higher rating.  

In addition, with respect to the audiology examination, the 
audiologist must describe the functional effects caused by a 
hearing disability in the final report.  Martinak v. Nicholson, 
21 Vet. App. 447, 455-456 (2007).  The Veteran reports difficulty 
hearing in noisy environments.  He has more difficulties with the 
telephone and television, and in hearing females in general.  
However, he did not describe any functional inabilities, and he 
has exhibited no functional limitations in connection with the 
information provided in his numerous psychiatric evaluations.  
Thus, additional functional impairment beyond that contemplated 
by the 30 percent rating has not been shown.  

Moreover, the rating schedule provides for various compensable 
ratings for different levels of hearing impairment, but the 
Veteran's hearing loss does not meet the criteria.  The veteran 
has not contended, nor does the evidence otherwise suggest, that 
the rating criteria are inadequate to describe his hearing 
impairment, and, consequently, the question of an extraschedular 
evaluation is not raised.  See Barringer v. Peak, 22 Vet. App. 
242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, he has not alleged any periods of hospitalization or 
interference with employment as a result.  

Additionally, the evidence does not show that the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating.  
38 C.F.R. § 4.7 (2009).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III.  Service Connection for Bilateral Ear Fungus

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted on a presumptive basis for certain chronic 
diseases, including sensorineural hearing loss, if the disability 
was manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 
1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish 
service connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship (nexus) between 
the current disability and the in-service disease or injury (or 
in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 
(Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Service treatment records show that in October 1944, the Veteran 
was seen complaining of pain in both ears.  He had a history of a 
fungus infection for the past 2 months in both ear canals, and 
they began to swell and throb during the past 24 hours.  On 
examination, the pre and post auricular regions were mildly 
swollen and tender to palpation.  The external auditory canal 
wall was red and edematous and the canal was almost obliterated.  
He was treated with Sulfadiazine, and, although worse the 
following day, was returned to duty a week later.  

While the Board acknowledges that this must have been an 
extremely painful experience, in order for a grant of service 
connection, there must be some residual disability.  Although the 
2009 VA audiology examinations note a history of scarring from 
the fungus infection, no findings were reported.  VA outpatient 
treatment records show that the Veteran was seen in November 2006 
and October 2007 for removal of excess ear wax from his ear 
canals; on both of these occasions, the ear canals were noted to 
be clear.  Absent the current existence of a claimed condition, 
there may be no service connection.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  Thus, because a current disability is not shown, 
there is no basis for a grant of service connection, and the 
claim must be denied.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply.  38 
U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

An evaluation in excess of 30 percent for bilateral hearing loss 
is denied.

Service connection for bilateral ear fungus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


